130.   83-468
                    IN THE SUPFaME COURT OF THE STATE OF MONTANA
                                          1984



STATE OF MONTANA, ex rel., COLONEL
ROBERT LANDON, Chief of Montana
Highway Patrol,
                            Plaintiff and Respondent,
     -vs-
THOMAS CARL MACEK,
                            Defendant and Appellant.




APPEAL FROM:         District Court of the Thirteenth Judicial District,
                     In and for the County of Yellowstone,
                     The Honorable William J. Speare, Judge presiding.

COUNSEL OF RECORD:

     For Appellant:
                     Stephens & Cole; Robert L. Stephens, Jr.,
                     Billings, Montana

     For Respondent :
                     Harold F. Hanser, County Attorney, Billings,
                     Montana


                                                                      - -   -"




                                    Submitted on Briefs:      December 22, 1983
                                                   Decided:   February 9, 1984


Filed:
         J     b,    1954




                                   Clerk
Mr. Justice Frank B. Morrison, Jr. delivered the Opinion of
the Court.
     Defendant Thomas Carl Macek appeals from the order of
the Thirteenth Judicial District Court declaring him to be a
habitual traffic offender under section 61-11-203(2), MCA.
We affirm.
     The certificate of record from the Montana Motor Vehicle
Division shows seven speeding violations at three points each
and one DUI at ten points.             One of the speeding violations
used in the habitual offender calculation was a violation of
Washington State's 55 m.p.h.              interstate highway night speed
limit.   Defendant was driving at a rate of 69 m.p.h.
     The only issue on appeal is whether a violation of a
sister state's 55 m.p.h.            speed limit can be included in the
calculation of habitual traffic offender points.
    Defendant argues that violations of Montana speed limits
mandated by the federal fuel conservation conditions may not
be included in the calculation.                    Section 61-11-103, MCA.
Defendant reasons that his Washington State violation is also
a violation of the federally imposed standard and therefore
should not be included.         We disagree.
     Defendant's          Washington      violation      would     also    be   a
violation     of    this     state's      65 m.p.h.      jnterstate       highway
nighttime speed limit; it would not merely be a conservation
violation.         Section    61-8-303 (2) (c), MCA.             The   State of
Montana has adopted a Driver License Compact that gives
effect   to     violations      committed         in   other     jurisdictions.
Section 61-5-401, MCA.          Article IV of that compact provides
in part that, "the licensing authority in the home state
shall    give      such    effect    to     the    conduct       [resulting     in
out-of-state conviction] as is provided by the laws of the
home state."        The violation in Washington would have been a
violation in Montana.      Thus, the Washington State speeding
violation    was   correctly   treated   as   a   speeding   violation

adding 3 points to the habitual traffic offender calculation.
     The judgment of the district court is affirmed.




We Concur: